Citation Nr: 0937715	
Decision Date: 10/05/09    Archive Date: 10/14/09

DOCKET NO.  05-15 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for left arm 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Timothy S. Hoseth, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1966 to June 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in March 2005, a 
statement of the case was issued in April 2005, and a 
substantive appeal was received in May 2005.

Although the Veteran initially requested a Board hearing in 
June 2005, he subsequently withdrew his request through 
correspondence received in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
neck disability, left shoulder disability, and left arm 
disability.  

The Veteran contends that on July 29, 1967, he injured his 
neck, left shoulder, and left arm after being blown clear 
from an armored personnel carrier, which was hit by an enemy 
rocket (the Board notes that service connection for lumbar 
strain and a gunshot wound scar in the lumbar area has 
already been established in connection with this incident), 
and that these areas have been painful since service.  A 
newspaper article, dated March 22, 1968, states that the 
Veteran was evacuated by a helicopter and treated at the 25th 
Infantry Division base camp in Cu Chi, Vietnam, and returned 
to the field eleven days later.  The Board notes that the 
claims file does not contain service treatment records for 
this specific time period.  The Board further notes that the 
assertions made by the Veteran and the newspaper are 
certainly plausible, considering the circumstances of his 
combat service.  The record shows that the Veteran received 
the Bronze Star with "V" device and the Purple Heart; 
therefore, the provisions of 38 U.S.C.A. § 1154(b) are 
applicable. 

Under 38 U.S.C.A. § 1154(b), VA shall accept as sufficient 
proof of service connection of any disease or injury alleged 
to have been incurred in or aggravated by such service 
satisfactory lay or other evidence of service incurrence or 
aggravation of such injury or disease, if consistent with the 
circumstances, conditions, or hardships of such service, 
notwithstanding the fact that there is no official record of 
such incurrence or aggravation in such service, and to that 
end, shall resolve every reasonable doubt in favor of the 
Veteran.  See also 38 C.F.R. 
§ 3.304(d).

On file are VA and private medical records which document 
current neck, left shoulder, and left arm disabilities.

In October 2008, the Veteran underwent a VA medical 
examination in connection with this appeal.  The examiner 
diagnosed the Veteran with degenerative disease of the 
cervical spine, and stated that his neck and left 
arm/shoulder problems are associated with his degenerative 
disease of the cervical spine.  The examiner concluded that 
the Veteran's current degenerative disease of the cervical 
spine and left shoulder were less likely than not due the 
Veteran's July 29, 1967 injury.  The examiner based her 
opinion on the fact that there were no service medical 
records documenting a complaint of neck or left shoulder 
pain, and no medical records between 1968 and 2004 
documenting any neck or left shoulder problems.

Unfortunately, the Board finds that the October 2008 VA 
opinion is inadequate.  It appears as though the examiner may 
not have been aware the provisions of 38 U.S.C.A. § 1154(b).  
Furthermore, it does not appear that the examiner offered an 
opinion as the Veteran's claimed left arm disability.  
Further action at the RO level is necessary to remedy this 
deficiency.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 
(2007).

In view of the need to return the case for other development 
discussed above, the Board believes it reasonable to direct 
the RO to request and obtain any missing service treatment 
records.  Although the claims file contains the Veteran's 
service medical records, further efforts should be undertaken 
to ensure that all such records have been obtained.  As noted 
above, the record does not include service treatment records 
from the 25th Infantry Division base camp in Cu Chi, Vietnam.  
VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the 
National Personnel Records Center furnish 
all of the Veteran's service medical 
records that are not already incorporated 
into the claims file.  The Board is 
particularly interested in the Veteran's 
treatment records from the 25th Infantry 
Division base camp in Cu Chi, Vietnam, 
which pertain to the injuries he incurred 
on July 29, 1967.  If no additional 
service medical records are located, a 
written statement to that effect should be 
requested for incorporation into the 
claims file.

2.  The Veteran should be scheduled for an 
appropriate VA examination to ascertain 
the nature and etiology of his claimed 
neck disability, his claimed left shoulder 
disability, and his claimed left arm 
disability.  It is imperative that the 
claims file be reviewed in conjunction 
with the examination.  Any medically 
indicated special tests should be 
accomplished, and all special tests and 
clinical findings should be clearly 
reported.  The examiner should identify 
all diagnoses related to the neck, left 
shoulder, and left arm.  The examiner 
should then respond to the following 
questions (in responding the examiner 
should assume for the sake of argument 
that the Veteran did in fact injury his 
neck, left shoulder, and left arm in July 
1967):  

     a)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current neck 
disability is etiologically related to the 
Veteran's active duty service or any 
incident therein (to specifically include 
the July 29, 1967 incident)?

     b)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current left 
shoulder disability is etiologically 
related to the Veteran's active duty 
service or any incident therein (to 
specifically include the July 29, 1967 
incident)?

     c)  Is it at least as likely as not 
(i.e., 50% or higher degree of 
probability) that any current left arm 
disability is etiologically related to the 
Veteran's active duty service or any 
incident therein (to specifically include 
the July 29, 1967 incident)?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in the report.  If an opinion cannot be 
expressed without resort to speculation, 
the examiner should so indicate.

3.  After completion of the above, the RO 
should review the record and determine if 
the claims can be granted.  The provisions 
of 38 U.S.C.A. § 1154(b) should be applied 
as appropriate.  If the benefits sought on 
appeal are not granted to the Veteran's 
satisfaction, the Veteran and his 
representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for further 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).




